DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on March 11, 2021 and September 23, 2021 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s)  1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 8,362,048 B2 Martinborough et al.  
	Claims 1 and 2 are directed to a method of treating coronavirus infection using a therapeutically effective amount of ozanimod, 5-[3- [(IS)-1-(2-hydroxyethylamino)-2,3 -dihydro- I H-inden-4-yl]-1,2,4-oxadiazol-5-yl] -2-propan- 2-yloxybenzonitrile (also known as RPC 1063), 
    PNG
    media_image1.png
    305
    649
    media_image1.png
    Greyscale
   , or a pharmaceutically acceptable salt thereof. Claims 3 and 4, limit the pharmaceutical salt to be hydrochloride salt. 
Determination of the scope and content of the prior art:
Martinborough et al teach sphingosine 1 phosphate receptor modulators, such as ozanimod,
    PNG
    media_image2.png
    157
    241
    media_image2.png
    Greyscale
(see column 16, line 30) and their method of use in treating respiratory illness that affect the lungs and breathing for example, acute respiratory distress syndrome caused by flu viruses or other viruses (see column 54, lines 1-5; column 62, line 52). Martinborough et al also teach the hydrochloride salts of the aforementioned products (column 72, line 37).

Ascertaining the difference between the prior art and the claims:
	The difference between the prior art and the claims is that Martinborough et al does not specifically teach a method of treating the coronavirus infection that anticipates the instant claimed method.
Resolving the level of ordinary skill in the art:
However, it would be obvious to a person skilled in the art at the time of the invention that a compound that is known to treat diseases such as acute respiratory syndrome caused by viral infection would result in beneficial effects when administered to a subject suffering from a coronavirus  infection. The compounds are identical and therefore would have the same active ingredient. Therefore, one would be motivated to Viral infections, such as severe acute respiratory syndrome caused by coronavirus infections in humans. 
Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

Primary Examiner, Art Unit 1626